Name: Commission Regulation (EC) No 403/1999 of 24 February 1999 determining the extent to which import licence applications submitted in February 1999 under the tariff quotas for beef provided for by Regulation (EC) No 1926/96 for Estonia, Latvia, and Lithuania may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 25. 2. 1999L 49/24 COMMISSION REGULATION (EC) No 403/1999 of 24 February 1999 determining the extent to which import licence applications submitted in February 1999 under the tariff quotas for beef provided for by Regulation (EC) No 1926/96 for Estonia, Latvia, and Lithuania may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1267/ 98 of 18 June 1998 laying down, for the period 1 July 1998 to 30 June 1999, detailed rules of application for the tariff quotas for beef provided for in Council Regulation (EC) No 1926/96 for Estonia, Latvia and Lithuania (1), and in particular Article 3(3) thereof, Whereas Article 1(1) and (3) of Regulation (EC) No 1267/ 98 fixes the quantities of fresh, chilled and frozen beef and veal originating in Lithuania, Latvia and Estonia and of processed products originating in Latvia which may be imported on special terms during the period 1 January to 30 June 1999; whereas no applications were submitted for import licences for beef and veal or processed products, HAS ADOPTED THIS REGULATION: Article 1 No applications for import licences were submitted for the period from 1 January to 30 June 1999 under the import quotas referred to in Article 1(1) of Regulation (EC) No 1267/98. Article 2 This Regulation shall enter into force on 25 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 175, 19. 6. 1998, p. 11.